EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Temnit Afework on 7 July 2022.

The application has been amended as follows: 
In claim 1:
Line 10, starting with “a fan motor casing” has been moved out (left) one indent.
The second occurrence of the term “fan motor” in line 10 has been changed to “motor assembly”.
In claim 14:
Line 9, starting with “a fan motor casing” has been moved out (left) one indent.
The second occurrence of the term “fan motor” in line 9 has been changed to “motor assembly”.

The following changes to the drawings have been approved by the examiner and agreed upon by applicant: the remaining reference number “53” in Fig. 11 (on the left side), submitted as replacement sheet on 31 March 2022, is to be changed to “73”.  In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the prior art of record (considered as a whole) neither anticipates nor renders obvious the robot cleaner having a motor assembly comprising a fan motor for creating suction, a printed circuit board spaced from a discharge end of the fan motor and an extension part configured to cover a portion of a space between the circuit board and discharge end of the fan motor and a fan motor casing encasing the motor assembly (including the extension part), with an exhaust port formed on an upper and rear end portion relative to the fan motor and a plurality of exhaust passages directing airflow from the fan motor discharge to the exhaust port, including a first exhaust passage that moves air in a first radial direction to a lower side of the motor and is formed by the circuit board, extension part and discharge end of the motor in combination with the rest of the limitations set forth in the independent claims.  The claimed combination of first through fourth exhaust passages along with the first passage being formed by the circuit board, motor end and extension part, which is effectively defined as a separate component from the fan motor casing, defines over the previously cited prior art and is considered to be novel over the prior art as a whole. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN R MULLER whose telephone number is (571)272-4489. The examiner can normally be reached M/W/F 8-6, alternating T/Th 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRYAN R MULLER/Primary Examiner, Art Unit 3799                                                                                                                                                                                                        7 July 2022